Exhibit 99.5 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Balance Sheet For the Six Months Ended June 30, 2009 (Unaudited) JBI Inc. Javaco Pakit Pro Forma Current Assets Cash Accounts receivable, net Inventories - Prepaid expenses - Total Current Assets Property And Equipment Leasehold improvements - Machinery and office equipment - Vehicles - - Furniture and fixtures - - - Less accumulated depreciation - Net Property And Equipment - Other Assets Goodwill - Patents, net - - Total Other Assets - Total Assets Current Liabilities Accounts payable Accrued expenses - Notes Payable - - Income Taxes Payable - - Total Current Liabilities Long-Term Liabilities - Deferred Taxes - - Total Liabilities Shareholders' Equity Common Stock, par $0.001; 75,000,000 authorized 63,700,000 shares issued and outstanding at June 30, 2009 - - Additional paid in capital (a) (b) Accumulated Deficit ) ) ) Total Shareholders' Equity Total Liabilities And Shareholders' Equity (a) JBI acquired Javaco on August 24, 2009. The purchase price was $2,650,000 consisting of 2,500,000 shares of our common stock and $150,000 in cash. The Company has used the share price on the date of aquisition to value our common shares. The elimination entry in consolidation removes the account for JBI's investment in Javaco. (b) JBI acquired Pak-it on September 30, 2009. The purchase price was $4,615,000 consisting of 625,000 shares of our common stock and notes payable of $2,665,000 and $1,200,000. The Company has used the share price on the date of aquisition to value our common shares. The elimination entry in consolidation removes the account for JBI's investment in Pak-it. The majority shareholder pledged 10,000,000 shares of common stock if the notes were not repaid within 90 days. In the Pro Forma Statements the Company has assumed that notes were paid with those shares and no interest expense has been accrued. 1 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Statements Of Operations For the Six Months Ended June 30, 2009 (Unaudited) JBI Inc. Javaco Pakit Pro Forma Revenue, net Cost of Sales Gross Margin Operating Expenses Selling Expenses - Other General & Administrative Expenses Operating income (loss) ) Other (income) expenses Interest Expense Other Income - - ) Net income (loss) ) Loss per Share Weighted average number of common shares outstanding 2 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Statements Of Operations For the Twelve Months Ended December 31, 2008 (Unaudited) JBI Inc. Javaco Pakit Pro Forma Revenue, net Cost of Sales - Gross Margin Operating Expenses Selling Expenses - Other General & Administrative Expenses Operating income (loss) Other (income) expenses Interest Expense Other Income - - ) ) ) Net income (loss) Loss per Share ) ) Weighted average number of common shares outstanding 3
